    1:20-cv-01367-RMG-SVH    Date Filed 10/06/20    Entry Number 39   Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF SOUTH CAROLINA

     Herbert Demond York,                 )        C/A No.: 1:20-1367-RMG-SVH
                                          )
                      Plaintiff,          )
                                          )
          vs.                             )
                                          )                  ORDER
     Sgt. Ms. Williamson; Ofc. Ms.        )
     McNyla; and Mr. Goodson,             )
                                          )
                      Defendants.         )
                                          )

        Plaintiff, proceeding pro se and in forma pauperis, brought this action

alleging violations of his constitutional rights by Defendants. On August 31,

2020, defendants Williamson and Goodson filed a motion to dismiss. [ECF No.

30]. As Plaintiff is proceeding pro se, the court entered an order pursuant to

Roseboro v. Garrison, 528 F.2d 309 (4th Cir. 1975), advising him of the

importance of the motion and of the need for him to file an adequate response

by October 2, 2020. [ECF No. 32]. Plaintiff was specifically advised that if he

failed to respond adequately, the motion may be granted.

        Notwithstanding the specific warning and instructions set forth in the

court’s Roseboro order, Plaintiff has failed to respond to the motion. As such,

it appears to the court that he does not oppose the motion and wishes to

abandon this case. 1 Based on the foregoing, Plaintiff is directed to advise the


1   The undersigned issued a Report and Recommendation on September 28,
  1:20-cv-01367-RMG-SVH     Date Filed 10/06/20   Entry Number 39   Page 2 of 2




court whether he wishes to continue with this case and to file a response to the

motion by October 20, 2020. Plaintiff is further advised that if he fails to

respond, the undersigned will recommend this case be dismissed for failure to

prosecute. See Davis v. Williams, 588 F.2d 69, 70 (4th Cir. 1978); Fed. R. Civ.

P. 41(b).

      IT IS SO ORDERED.



October 6, 2020                            Shiva V. Hodges
Columbia, South Carolina                   United States Magistrate Judge




2020, recommending McNyla be dismissed from this case.
                                       2
